United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-2105
                                ___________

T. W. Johnson,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Eastern District of Arkansas.
Natalie Jones, Correctional Officer,    *
East Arkansas Regional Unit, ADC;       * [UNPUBLISHED]
Patricia Stokes, Correctional Officer,  *
East Arkansas Regional Unit, ADC;       *
Jamaal Davenport, Correctional Officer, *
EARU, ADC (originally sued as           *
Davenport),                             *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: May 19, 2005
                              Filed: May 24, 2005
                               ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.
      Arkansas inmate T. W. Johnson appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, see Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (standard of
review), we affirm.

       We agree with the district court that Johnson cannot seek damages based on his
assertion that defendants failed to protect him from the possibility he could have been
the victim when one inmate attacked another. See Doe v. Welborn, 110 F.3d 520,
523 (7th Cir. 1997). Further, Johnson’s assertion that defendant Officer Natalie
Johnson retaliated against him and conspired with others to retaliate against him
because Johnson ended an affair with her does not state an actionable claim of
retaliation or conspiracy. See Nei v. Dooley, 372 F.3d 1003, 1007 (8th Cir. 2004)
(per curiam) (conduct that retaliates against exercise of constitutionally protected
right is actionable); Askew v. Millerd, 191 F.3d 953, 957 (8th Cir. 1999) (to prove
§ 1983 conspiracy claim, plaintiff must show constitutional deprivation occurred).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.


                                         -2-